Morse, J.,
(dissenting). I think the writ should be denied in this case. By Act No. 331 of the Local Acts of 1875, the village of Reed City was re-incorporated, and placed under the general law for the incorporation of villages in this State. The title of the act was as follows: “An act to re-incorporate the village of Reed City.”
Section 1 of the act describes the boundaries of the village, and constitutes the territory a village corporate, to be known by the name of “The Village of Reed City.”
Section 2 reads as follows:
“The inhabitants, residents within the boundaries aforesaid, are hereby declared to be a corporation, and shall hereafter be known in law by the corporate name of ‘The Village of Reed City/ and by that name they and their successors shall have perpetual succession, capable in law of suing and being sued, complaining and defending, in any court of law or equity, and may make and use a common seal, and alter the same at pleasure, and shall also have power to purchase, hold, and convey such real and personal estate as the purposes of the corporation may require.
“Sec. 3. The officers of said village now in office shall continue in office, with the same powers and duties as are conferred by this act upon like officers, until their successors shall be elected pursuant to the provisions of this act and the general law relating to villages, entitled ‘A bill granting and defining the powers and duties of incorporated villages/ approved April 1, 1875.
*206“Sec. 4. All ordinances and resolutions of said village of Eeed City shall continue in force until repealed.
“Sec. 5. Said village of Eeed City is hereby made subject to the general law entitled An act creating and defining the powers and duties of incorporated villages, approved April 1, 1875. Said village shall possess all the powers, and be subject to all the duties and liabilities, imposed by said act.
“Sec. 6. Said village of Eeed City, as hereby incorporated, shall possess all the rights and property, and be subject to all the debts and liabilities, of the said village as heretofore organized.”
This act took immediate effect, and was approved April 16, 1875.
It will be seen that the whole purpose and effect of this act was of an enabling and saving nature. The village of Eeed City was at the time of its passage incorporated under a general law, supposed to be unconstitutional; and this method was adopted to save the organization' under that law, and to keep the old ofiicers in until their successors could be elected under the new law, and at the same time placing the village, as a re-incorporation, under the new law of April 1, 1875. There are no powers granted, or duties imposed upon, the officers of the village, save such as are to be found in the general law, and an amendment of the general law governs and controls this village, in every respect, the same as it does any other village under it; and this local act is powerless to prevent it. The charter of Eeed City has been, ever since this local act was passed, the general law of the State defining the powers and duties of incorporated villages. This local act of 1875 served its purpose in its passage, and has since been obsolete and useless. It is practically dead. No one looks to it to ascertain the powers or duties of the officers of Eeed City. The general law is now, and has been since 1875, the organic law of this village.
*207The Legislature .of 1889, in attempting to create the president of the village of Reed City an ex officio member of the board'of supervisors of Osceola county, did so by an amendment to section 3 of this obsolete act. The title of the act of 1889 is as follows:
“An act to amend section three of Act No. 331 of the Local Acts of 1875, entitled “An act to re-incorporate the village of Reed City/ approved April 16, 1875.”
Section 3, as thus amended, provides that—
“ The president of said village, in addition to the powers and duties conferred upon him by said general law for the incorporation of villages, shall be ex officio a member of the board of supervisors of the county of Osceola, and he shall attend all the meetings of said board, and be entitled to vote upon all matters that may be brought before the board of supervisors; and for attending all such meetings he shall receive the same compensation authorized by law to be paid to supervisors of townships for similar services, to be audited by the board and paid by the county.”
This amended act was ordered to take immediate effect, and was approved March 20, 1889.
It is plainly apparent to me that the author of this act intended to evade the constitutional provision that—
“No law shall embrace more than one object, which shall be expressed in its title; ”—
And I think that in the., attempted evasion this provision has been, practically, clearly violated, and that the act is therefore null and void.
The sole object of this act of 1889 is to maire the president of the village a member of the board of supervisors of Osceola county. Is it expressed in the title ? Would any one get notice, or even a hint, from an act to amend section 3 of the act to re-incorporate Reed City, that the object was to create a new member of the board of supervisors of Osceola county? Most assuredly not. *208The question answers itself in the negative. If this proposed creation of an additional member of the board of supervisors of this county in this way had been attempted by an amendment of the charter of Eeed City, which is the general law for the incorporation of villages, it would have been necessary to specify in the title the real object,- — -the creating of such supervisor by making the president of the village of Eeed City an ex officio member of the board. The general law could not be amended to attain this end without a proviso or exception added to such general law, excepting Eeed City out of the operation of the general law, which does not authorize village presidents to act as members of the board of supervisors, or providing that the president of this particular village should have this privilege, not granted to the presidents of other villages, and it would have to appear in the title what the object of this proviso or exception was. Or, if an act had been passed without amending any law, providing what is attempted in the act passed, it would have been necessary to state its object in the title; that it was—
“An act to make the president of Eeed City, by virtue of his office, a member of the board of supervisors of Osceola county,'’—
Or words to that effect. If this thing had been attempted, as it ought to have been, both honestly and constitutionally, the people of Osceola county would have been notified of the attempt, and it would not probably have succeeded. The object of the constitutional provision would have been then complied with. As it now stands, it has been not only evaded, but violated, both in spirit and letter.
This could, it seems to me, have been the only reason why this thing was done under an amendment of a section of an act as dead, for all purposes, as though it had *209never been passed, or had been repealed. The people vitally interested in this legislation, the inhabitants of Osceola county, — save perhaps those residing in Eeed City, —were misled and deceived by the title of this act while it was pending in the Legislature. The very thing against which the Constitution has attempted to guard has been accomplished by this act, and the people have been deprived of their right of protest against obnoxious legislation. And this has been done by a deceptive and fraudulent title.
It will be further noticed that section 3 of the act of 1875 contains no reference whatever to officers thereafter to be elected under the new charter, the general law of the State. It applies entirely'to the officers of the old incorporation, and its express and only purpose is to save them in office until their successors in office are elected. It does not state what village officers there shall hereafter be elected in Eeed City, and contains no reference to the powers and duties of the village officers.
This act of 1889 is therefore not germane to the section of the act it seeks to amend; and this section of the act is dead. The officers it saved have long since passed out of office; and its only use upon the statute book is that it testifies to what it has done, and shows its use.
I do not, under the previous rulings of this Court, question the right of the Legislature to create members of the boards of supervisors out of as many village officers as it may choose; but the policy of such legislation is doubtful, to say the least, and it is known to be against the wish, in almost every case, of the great body of the people interested. Such legislation is also generally obtained for personal or local ends, rather than for the public good. It is therefore necessary and proper that this kind of legislation be held to the strict requirements *210of the Constitution. Such legislation, in my opinion, must he accomplished, not by a title, which simply gives notice of an amendment to a dead' section of -an obsolete act, — an enabling and saving act, which has long since served its only purpose, and passed out of memory, — but by an amendment, or an act, which shall express its real purpose plainly in its title, thereby giving due notice to those interested in its object as well as to the members of the Legislature who are to vote upon it.
Champlin, J., did not sit.